ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Davis et al. (US 2017/0002861; “Davis”) is the most relevant prior art.
Davis discloses all of the claimed subject matter except for:
“… the driveshaft sleeve being positioned within the bearing…”; and
“…wherein at least a portion of the driveshaft is constructed of a non-conductive material…”
It would not be obvious to modify the driveshaft of Davis with plastic, due to the bearing of Davis being constructed of plastic. This would create friction during rotation of the relative parts. 
Regarding claim 11, Davis et al. (US 2017/0002861; “Davis”) is the most relevant prior art.
Davis discloses all of the claimed subject matter except for:
 “…wherein at least a portion of the driveshaft is constructed of a non-conductive material…”
It would not be obvious to modify the driveshaft of Davis with plastic, due to the bearing of Davis being constructed of plastic. This would create friction during rotation of the relative parts. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731